The conviction is for driving an automobile upon the public highway while under the influence of intoxicating liquor; penalty assessed at two years confinement in the penitentiary.
The record is before us with a statement of facts that reflect the guilt of appellant of the offense of driving an automobile upon a public highway while under the influence of intoxicating liquor. The indictment appears regular, and the proof was evident. There are no bills of exception in the record, hence no matter of procedure is presented for review.
The judgment is affirmed.